 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AGREEMENT made as of this 17th day of May 2019 by and between PROVECTUS
BIOPHARMACEUTICALS, INC., a Delaware Corporation with its principal place of
business in Knoxville, Tennessee (the “Company”), and Eric A Wachter, Ph.D. (the
“Executive”).

 

WITNESSETH:

 

WHEREAS, the Company recognizes the value of the Executive’s background and
experience and desires to employ the Executive as Chief Technology Officer of
the Company; and

 

WHEREAS, the Executive wishes to be employed by the Company in such capacity;
and

 

WHEREAS, the Company and the Executive mutually desire that their employment
relationship be set forth under the terms of a written employment agreement;

 

NOW, THEREFORE, in consideration of the foregoing and of the promises and mutual
agreements set forth below, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:

 

1.Employment. The Company agrees to employ the Executive, and the Executive
agrees to be employed by the Company, on the terms and conditions set forth
herein.    2.Term of Employment. The employment of the Executive by the Company
as provided under Section 1 shall commence on May 20, 2019, and end on May 20,
2020 unless further extended or sooner terminated as hereinafter provided. On
May 20, 2020 and on May 20th of each year thereafter, the term of the
Executive’s employment hereunder shall be extended automatically one (1)
additional year, unless sixty (60) days prior to the date of such automatic
extension, the Company shall have delivered to the Executive or the Executive
shall have delivered to the Company written notice that the term of the
Executive’s employment hereunder shall not be extended.    3.Position and
Duties. The Executive shall serve as Chief Technology Officer of the Company
with responsibilities as may from time to time be assigned by the Chief
Executive Officer, the Chief Operating Officer, President, and/or a designee of
the Board of Directors (the “Board”) of the Company. Executive agrees to perform
faithfully and industriously the duties which the Company may assign to him.   
4.Place of Performance. In connection with the Executive’s employment hereunder,
the Executive shall be based at the Company’s principal offices located in
Knoxville, Tennessee. The Executive may execute his duties at the Company’s
principal offices or, at the Executive’s discretion, any other location deemed
suitable or necessary by the Executive.

 

1

 

 



5. Compensation and Benefits. In consideration of the Executive’s performance of
his duties hereunder, the Company shall provide the Executive with the following
compensation and benefits during the term of his employment hereunder.

 

(a)Base Salary. The Company shall pay to the Executive an aggregate base salary
at a rate of Two Hundred Forty Thousand Dollars ($240,000) per annum, payable in
accordance with the Company’s normal payroll practices (“Base Salary”). Such
Base Salary may be increased from time to time by the Board in accordance with
the normal business practices of the Company.

 

Compensation of the Executive by the Base Salary payments shall not be deemed
exclusive and shall not prevent the Executive from participating in any other
compensation or benefit program of the Company. Such Base Salary payments
(including increases thereto) shall not in any way limit or reduce any other
obligation of the Company hereunder, and no other compensation, benefit or
payment hereunder shall in any way limit or reduce the obligation of the Company
with respect to such Base Salary.

 

(b)Expenses. The Company, as applicable, shall promptly reimburse the Executive
for all reasonable out-of-pocket expenses incurred by the Executive in his
performance of services hereunder, including all such expenses of travel and
living expense while away from home on business of the Company, provided that
such expenses are incurred, accounted for and documented in accordance with the
Company’s regular policies and in compliance with Internal Revenue Service
Guidelines.     (c)Employee Benefits. The Executive shall be entitled to
participate in all Company employee benefit plans and arrangements for which he
is eligible in effect on the date hereof (including, but not limited to, any
employee benefit pension plan, stock option plan, life insurance plan, vacation
plan, disability plan, and the group health-and-accident and medical insurance
plans) as such plans may be maintained or altered by the Board from time to time
at the Board’s discretion. Nothing herein prevents the Company from
discontinuing or terminating any such plan or program contemplated herein.    
(d)Vacation. The Executive shall be entitled to twenty-eight (28) days of paid
vacation during each calendar year, prorated for partial years. Vacation periods
exceeding two (2) consecutive weeks must be approved in advance by the Board,
whose approval shall not be unreasonably withheld.     (e)Holidays. The
Executive shall be entitled to eleven (11) days of paid holiday during each
calendar year, consistent with the business holiday calendar customary in the
United States.     (f)Services. The Company shall furnish the Executive with
office space and such other facilities, services and assistance adequate for the
performance of his duties hereunder.

 

6.Termination: This Agreement shall terminate upon the first to occur of the
following:

 

(a)Expiration of the Agreement at the end of any Term, as set forth in Paragraph
2;

 

2

 

 

(b)The death of the Executive;     (c)The permanent disability of the Executive,
as defined in Paragraph 7(a)(vi);     (d)Termination by Company “for cause” as
defined in Paragraph 7(a)(i);     (e)Termination by Company “without cause” or
pursuant to a “Change in Control” as defined in Paragraph 7(a)(ii). The Company
reserves the right to terminate the Executive at any time, subject to the
Company’s obligation to pay the Executive Compensation as otherwise provided for
herein; or     (f)Termination by the Executive, provided that the Executive
shall give not less than sixty (60) days’ written notice of termination.    
(g)A significant reduction in the Executive’s duties or his reporting
responsibilities to the Board shall be deemed a termination “without cause” and
the Executive shall be entitled to the compensation and benefits as described in
Section 7(d).

 

7.Compensation and Benefits in the Event of Termination or Acquisition of the
Company. In the event of the termination of the Executive’s employment by the
Company during the term of this Agreement, compensation and benefits shall be
paid as set forth below.

 

(a)Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated:

 

(i)As used in Paragraph 6(c), termination “For Cause” shall include, but shall
not be limited to, termination for Executive’s use of illegal non-prescription
drugs, mis-use of legal drugs; or impairment in the performance of his duties by
drug or alcohol use; a felony criminal indictment, conviction, guilty plea, or
plea of no contest/nolo contendre; any other criminal indictment, conviction,
guilty plea, or plea of no contest to a crime that implicates Executive’s lack
of honesty, moral turpitude, or lack of fitness for the job; Executive’s failure
to devote significant time and effort to his duties under this Agreement;
Executive’s breach of any material term of this Agreement; Executive’s violation
of any statute, regulation, or rule, or any violation of his ethical or
fiduciary obligations, as determined in the Company’s sole discretion; or
willful negligence in carrying out the activities for which Executive is
employed. “For cause” is not intended to include disagreements over management
philosophy or other such intangibles.

 

(ii)“Change in Control” shall mean either:

 

(A)A sale or other disposition of substantially all of the assets of Company or
a sale or disposition of a majority of the issued and outstanding common stock
of Company in a single transaction or in a series of transactions to a single
person or entity or group of affiliated persons or entities prior to such
transaction; or

 

3

 

 

(B)A merger or consolidation of the Company with or into any other entity, if
immediately after giving effect to such transaction more than fifty percent
(50%) of the issued and outstanding common stock of the surviving entity of such
transaction is held by a single person or entity or group of affiliated persons
or entities who were not directors or stockholders of the Company prior to such
transaction.     (C)For purposes of this sub-paragraph (ii), the definition of
“person” shall be as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934.

 

(iii)“Compensation” shall mean the Base Salary provided for in Paragraph 5(a)
hereof.     (iv)“Coincident with” shall mean any time within nine months prior
to the occurrence of a Change in Control of the Company.     (v)“Date of
Termination” shall mean (A) if the Executive’s employment is terminated by
reason of his death, his date of death; (B) if the Executive’s employment is
terminated for Disability, ninety (90) days after Notice of Termination is given
(provided that the Executive shall not have returned to the performance of his
duties as provided under sub-paragraph (vi) of this paragraph (a)); or (C) if
the Executive’s employment is terminated by action of either party for any other
reason, the date specified in the Notice of Termination.     (vi)“Disability”
shall mean the Executive’s inability to satisfactorily perform his regular
duties on behalf of the Company for ninety (90) consecutive days, or such lesser
period of time if Executive meets the definition of disability under any
disability insurance policy provided through Executive’s employment with the
Company, by reason of the Executive’s incapacity due to physical or mental
illness, except where within thirty (30) days after Notice of Termination is
given following such absence, the Executive shall have returned to performance
of such duties. Any determination of Disability hereunder shall be made by the
Board in good faith and on the basis of the certificates of a majority of at
least three (3) qualified physicians chosen by it for such purpose, one (1) of
whom shall be the Executive’s regular attending physician.     (vii)“Notice of
Termination” shall mean a written notice which shall include the specific
termination provision under this Agreement relied upon, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment. Any purported termination of the
Executive’s employment hereunder by action of either party shall be communicated
by delivery of a Notice of Termination to the other party. Any purported
termination of the Executive’s employment hereunder which is not effected in
accordance with the foregoing shall be ineffective for purposes of this
Agreement.

 

4

 

 

(viii)“Retirement” shall mean termination of the Executive’s employment pursuant
to the Company’s regular retirement policy applicable to the position held by
the Executive at the time of such termination.

 

(b)Termination by the Company For Cause. In the event Executive’s employment
hereunder is terminated For Cause, Executive is entitled to payment of his Base
Salary through his final day of employment, as designated in the Notice of
Termination. Executive is also entitled to any incentive or bonus payment earned
but unpaid prior to the Date of Termination, along with any amounts due the
Executive with respect to Paragraph 5(b) as of the Date of Termination.    
(c)Termination by the Executive Prior to a Change in Control. In the event the
Executive’s employment hereunder is terminated by action of the Executive prior
to, but not coincident with, a Change in Control or by reason of the Executive’s
death, disability, or retirement prior to a Change in Control, the following
compensation and benefits shall be paid and provided the Executive (or his
beneficiary):

 

(1)The Executive’s Base Salary provided under Paragraph 5(a) through the last
day of the month in which the Date of Termination occurs, at the annual rate in
effect at the time Notice of Termination is given (or death occurs), to the
extent unpaid prior to such Date of Termination;     (2)The pro rata portion of
any incentive or bonus payment under Paragraph 5(a) which has been earned prior
to the Date of Termination, to the extent unpaid prior to such date;     (3)Any
benefits to which the Executive (or his beneficiary) may be entitled as a result
of such termination (or death), under the terms and conditions of the pertinent
plans or arrangements in effect at the time of the Notice of Termination under
Paragraph 5(c); and     (4)Any amounts due the Executive with respect to
paragraph (b) of Section 5 as of the Date of Termination.

 

(d)Termination by Company Not For Cause Coincident With or Following a Change in
Control or by Executive Coincident With or Following a Change in Control. In the
event that coincident with or following a Change in Control, the Executive’s
employment hereunder is terminated or this Agreement is not extended (A) by
action of the Executive coincident with or following a Change in Control
including the Executive’s death, disability or retirement, or (B) by action of
the Company not For Cause coincident with or following a Change in Control, the
Company shall pay and provide the Executive, subject to Company regulatory
limitations, the compensation and benefits stipulated under sub-paragraph (c)
immediately above; provided, however, in addition thereto, an amount equal to
one half (50%) of the Base Salary paid to Executive in the preceding calendar
year, minus required deductions and withholdings, such payments to be made in
substantially equal monthly installments over the course of six months, as
severance (“Severance Payments”). Executive’s entitlement to Severance Payments
is conditioned upon Executive’s execution of a general release of claims against
the Company and Executive’s ongoing compliance with his obligations under this
Agreement, and specifically upon his adherence to his obligations of
non-solicitation, return of property, non-disparagement and confidentiality set
forth in Paragraph 9 of this Agreement. In the event Executive breaches these
obligations, the Company will be entitled to discontinue any further Severance
Payments, and Executive shall be liable to repay all Severance Payments paid to
him by the Company.

 

5

 

 

(e)Continuation of Benefits. Following the termination of Executive’s employment
hereunder, the Executive shall have the right to continue in the Company’s group
health insurance plan or other Company benefit program as may be required by
COBRA or any other federal or state law or regulation.     (f)Compensation
During Disability. In the event of the Executive’s failure to satisfactorily
perform his duties hereunder on a full-time basis by reason of his incapacity
due to physical or mental illness for any period not otherwise constituting
Disability as defined under sub-paragraph (vi) of Paragraph 7(a) hereof, the
Executive’s employment hereunder shall not be deemed terminated and he shall
continue to receive the compensation and benefits provided under Paragraph 5 in
accordance with the terms thereof.

 

8.Withholding. Any provision of this Agreement to the contrary notwithstanding,
all payments made by the Company hereunder to the Executive or his estate or
beneficiaries shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine should be withheld pursuant to any applicable law or regulation.   
9.Restrictive Covenants. Executive acknowledges and agrees that during the term
of Executive’s employment because of the nature of Executive’s responsibilities
and the resources provided by the Company: (i) Executive will acquire valuable
and confidential skills, information, trade secrets, and relationships with
respect to the Company’s business practices and operations, (ii) Executive may
develop on behalf of the Company a personal acquaintance and/or relationship
with various persons, including, but not limited to, customers and suppliers,
which acquaintances may constitute Executive’s only contact with such persons,
and, as a consequence of the foregoing, (iii) Executive will occupy a position
of trust and confidence with respect to the Company’s affairs and the Business
of the Company (“Business of the Company” is defined as the business of
developing, licensing or marketing the drug and supplement candidates PV-10,
PH-10 and other drug and supplement candidates based on halogenated xanthenes,
which are pharmaceuticals for treatment of cancers, dermatology diseases, and
other non-cancer and non-dermatology diseases as well as to support good health
and diet) involved throughout the entire world; (iv) the Company’s competitors,
both in the United States and internationally, consist of both domestic and
international businesses, and the services to be performed by Executive for the
Company involve aspects of both the Company’s domestic and international
business, and (iv) it would be impossible or impractical for Executive to
perform his duties for the Company without access to the Company’s confidential
and proprietary information and contact with persons that are valuable to the
goodwill of the Company. Therefore, Executive acknowledges that if he went to
work for or otherwise performed services for a third party engaged in the
Business of the Company (as defined above), the disclosure by Executive to a
third party of such confidential and proprietary information and/or the
exploitation of such relationships would be inevitable.

 

6

 

 

Executive agrees to the following restrictive covenants.

 

(a)Confidentiality. While employed by the Company and thereafter, Executive
shall not disclose any Confidential Information either directly or indirectly,
to anyone (other than appropriate Company employees, Board members, attorneys,
and advisors), or use such information for his own account, or for the account
of any other person or entity, without the prior written consent of Company or
except as required by law. This confidentiality covenant has no temporal or
geographical restriction. For purposes of this Agreement, “Confidential
Information” means all business information (whether or not in written form)
which relates to the Company, its investors, employees, contractors or any other
third parties including but not limited to those in respect of which the Company
has a business relationship or owes a duty of confidentiality, and which is not
known to the public generally including but not limited to: observations and
data concerning the business or affairs of the Company including, but not
limited to the Company’s technology or processes; technical information; unfiled
intellectual property; financial status and projections; investor lists; and
vendor lists. Nothing in this Confidentiality provision prohibits Executive from
reporting possible violations of federal law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, Congress, and any agency Inspector General,
or making other disclosures that are protected under the whistleblower
provisions of federal law or regulation. Executive does not need prior
authorization to make any such report or disclosures and is not required to
notify the Company that he has made such reports or disclosures.    
(b)Non-compete. During the term of Executive’s employment by the Company, and
for a period of twelve (12) months following termination of employment in the
event that Executive voluntarily terminates his employment with the Company or
Executive is terminated For Cause, neither Executive nor any other person or
entity with Executive’s assistance, anywhere in the world, shall manage,
operate, control, be employed by, solicit sales for, participate in, advise,
consult with, or be connected with the ownership, management, operation, or
control of any business that is engaged in the Business of the Company.

 

7

 

 

(c)Return of Property. Upon termination of Executive’s employment hereunder for
any reason, Executive shall promptly supply to the Company all property and any
other documents or information (including information in electronic form) that
has been produced by, received by, or otherwise comes into the possession of
Executive during or prior to his employment that relates to the Company or the
Business of the Company, and shall not duplicate or retain any copies thereof.
Notwithstanding the foregoing, to the extent Executive is a stockholder of the
Company, Executive may retain documents and other information that was provided
generally to the Company’s stockholders and was received by Executive in his
capacity as a stockholder of the Company.     (d)Non-Solicitation. Executive
shall not, at any time during his employment with the Company and for a period
of two (2) years after the termination of his employment, whether on his own
behalf or on behalf of or in conjunction with any person, company, business
entity, or other organization whatsoever, directly or indirectly (i) solicit or
encourage any employee or contractor of the Company to leave the employment or
engagement with the Company, or (ii) solicit any investor to end, modify, or
reduce its investment with the Company (including but not limited to any
investments in the Company’s common stock, preferred stock, warrants or debt
securities. Executive shall not knowingly hire or engage a former employee or
contractor before three (3) months have elapsed after the time the employee or
contractor has ceased to be employed by or engaged by the Company.    
(e)Non-Disparagement. Executive shall refrain, during the employment term, from
publishing any disparaging oral or written statements about the Company or any
of the Company’s board members, equity holders, members, stockholders, managers,
officers, employees, consultants, agents, or representatives. Notwithstanding
the foregoing, nothing in this Agreement shall preclude Executive from making
truthful statements that are required by applicable law, regulation, or legal
process, or from reporting possible violations of federal law or regulation, as
provided for in section (a), above.

 

10.Notices. All notices, requests, demands and other communications provided for
by this Agreement shall be in writing and shall be sufficiently given if and
when mailed in the continental United States by registered or certified mail, or
personally delivered to the party entitled thereto, at the address stated below
or to such changed address as the addressee may have given by a similar notice,
or sent via electronic mail, with confirmatory receipt. which shall be deemed
delivered upon transmission:

 

To the Company:

Heather Raines, CPA

Chief Financial Officer

  Provectus Biopharmaceuticals, Inc.   10025 Investment Drive, Suite 250  

Knoxville, TN 37932

hraines@pvct.com

 

To the Executive: Eric A. Wachter, Ph.D.   ##########  

##########, Tennessee #####

##########@##########

 

8

 

 

11.Section 409A. The intent of the parties is that this Agreement will be in
full compliance with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and in the event that any provision of this Agreement, or
any payment of compensation or benefits paid pursuant to this Agreement is
determined to be inconsistent with the requirements of Section 409A of the Code,
the Company shall reform this Agreement and to the extent necessary to comply
therewith and to avoid the imposition of any penalties or taxes pursuant to
Section 409A of the Code, provided that any such reformation shall to the
maximum extent possible retain the originally intended economic and tax benefits
to the Executive and the original purpose of this Agreement without violating
Section 409A of the Code or creating any unintended or adverse consequences to
the Executive. Notwithstanding any other provision of this Agreement to the
contrary, if the Executive is a “specified employee” within the meaning of
Section 409A of the Code and the regulations thereunder at the relevant time,
then, solely to the extent required to comply with applicable provisions Section
409A of the Code with respect to any amounts or benefits not exempt under
Section 409A of the Code, payments made hereunder on account of the termination
of the Executive’s employment shall not commence until the date that is first
day of the seventh month following the Executive’s “separation from service” as
determined in accordance with Section 409A of the Code. Further, in no event
will the Severance Payments exceed the limit established by Section 401(a)(17)
of the Code.    12.Indemnification. The Company shall indemnify and hold
harmless the Executive for all claims made against the Executive by third
parties based upon the services provided by the Executive to the Company. This
provision shall survive the termination of this Agreement.    13.Successors:
Binding Agreement. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
the form and substance satisfactory to the Executive, to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement. For
purposes of this Agreement, “Company” shall include any successor to its
business and/or assets as aforesaid which executes and delivers the agreement
provided for in this Section or which otherwise becomes bound by all the terms
and provisions of this Agreement by operation of law.

 

This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amount would still be payable to him hereunder if he had continued
to live, all such amounts, except to the extent otherwise provided under this
Agreement, shall be paid in accordance with the terms of this Agreement to his
devisee, legatee or other designee, or if there be no such designee, to the
Executive’s estate.

 

9

 

 

14.Modification, Waiver or Discharge. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and an authorized officer of the
Company. No waiver by either party hereto at anytime of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof had been made by either party
which are not expressly set forth in this Agreement.    15.Entire Agreement.
This Agreement constitutes the entire understanding between the Company and the
Executive relating to the employment of the Executive by the Company and,
subject to Section 14, supersedes and cancels all prior written and oral
agreements and understandings with respect to the subject matter of this
Agreement; provided, however, that this Agreement shall not supersede the right
that the Executive may have under any employee pension benefit plan or employee
welfare benefit plan as defined under the Employee Retirement Income Security
Act of 1974, as amended, and maintained by the Company, or under any established
personnel practice or policy applicable to the Executive.    16.Governing Law
and Exclusive Forum. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of Tennessee to the
extent federal law does not apply. Each party waives, to the fullest extent
permitted by law, (a) any objection which he or it may now or may later have to
the laying of venue of any legal action or proceeding arising out of or relating
to this Agreement brought in any court of the State of Tennessee or federal
court sitting in Knox County; (b) any claim that any action or proceeding
brought in any such court has been brought in an inconvenient forum; and (c)
submits to the exclusive jurisdiction of any court of the State of Tennessee or
federal court sitting in Knox County.    17.Validity. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of the other provisions of this Agreement, which
latter provisions shall remain in full force and effect.    18.Miscellaneous.

 

(a)No Adequate Remedy At Law; Costs to Prevailing Party. The Company and the
Executive recognize that each party may have no adequate remedy at law for
breach by the other of any of the agreements contained herein, and, in the event
of any such breach, the Company and the Executive hereby agree and consent that
the other shall be entitled to injunctive relief or other appropriate remedy to
enforce performance of such agreements. In the event of a breach of this
Agreement, then the prevailing party in any litigation instituted to enforce
such breach shall have the right to recover from the losing party its costs
related thereto, including legal fees, court costs, and any other reasonable
expenses incurred.     (b)Non-Assignability. No right, benefit, or interest
hereunder shall be subject to anticipation, alienation, sale, assignment,
encumbrance, charge, pledge, hypothecation, or setoff in respect of any claim,
debt or obligation, or to execution, attachment, levy or similar process, or
assignment by operation of law. Any attempt, voluntary or involuntary, to effect
any action specified in the immediately preceding sentence shall, to the full
extent permitted by law, be null, void and of no effect. Any of the foregoing to
the contrary notwithstanding, this provision shall not preclude the Executive
from designating one or more beneficiaries to receive any amount that may be
payable after his death, and shall not preclude the legal representative of the
Executive’s estate from assigning any right hereunder to the person or persons
entitled thereto under his will or, in the case of intestacy, applicable to his
estate.

 

19.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but of which together will
constitute one and the same instrument.

 

10

 

 

IN WITNESS WHEREOF, the Executive and the Company (by action of its duly
authorized officers) have executed this Agreement as of the date first above
written.

 

      PROVECTUS BIOPHAMACEUTICALS, INC.                 By: /s/ Heather Raines  
     

Heather Raines, CPA

Chief Financial Officer                           

          Attest: /s/ Bruce Horowitz                       EXECUTIVE:          
      /s/ Eric A. Wachter       Eric A. Wachter, Ph.D.

 

11

 

